EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander Chatterley on 8/31/2022.
The application has been amended as follows: 
In claim 10, in the 9th line, replace ‘halo’ with ‘halogen’.
In claim 13, in the 1st line, replace ‘halo’ with ‘halogen’.
Allowable Subject Matter
Claims 1, 6, 10-11, 13, 15-16, 18, 21, 23, 26, 31, 33, 35-36, 40, 44, 69-73 are allowed.
Relevant prior art includes Xu, Macromol. Rapid Commun. 2017, 38, 1600587(1-8) (first published Nov. 11, 2016) (made of record on 10/8/2021), Cheng (CN 105482013).
Xu and Cheng teach polymers formed by the reaction of a di-iodofluoroalkane with a diene such as octadiene to form a polymer having a polymer with fluorinated blocks and iodine groups off the backbone (Table 1). Xu and Cheng provide an example where di-iodofluorohexane is polymerized with octadiene to give a polymer with a Mn of 6200 and Mw/Mn of 1.65 and has monomeric segments with six CF2 units followed by a -CH2-CHI-(CH2)4-CHI-CH2- unit (Table 1; Figure 1).
Xu and Cheng fail to teach reacting the polymerization mixture with sodium dithionite. Rather, Xu and Cheng teach reaction with a ruthenium catalyst. There is no motivation present to substitute a ruthenium catalyst for a sodium dithionite.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764